A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 3-4, 7, 22 are canceled.  Claims 5-6, 8-13, 17-18 are withdrawn.  
In view of Applicants’ amendments/remarks, search is extended to include the non-elected species in claim 2.
Claims 1-2, 14-16, 19-21 are under consideration.

Priority:  This application is a 371 of PCT/KR2017/013623, filed November 27, 2017, which claims priority to foreign application KR 10-2017-0075053, filed June 14, 2017.  A copy of the foreign priority document has been received in the instant application on July 5, 2018, and is not in the English language.

Objections and Rejections
Where the description of a patent application discusses a sequence of 4 or more amino acids or a sequence of 10 or more nucleic acids, reference must be made to the sequence by use 
Objection to the Specification:
	The specification is objected to for failure to comply with the sequence rules for the reasons as given above.  The specification refers to sequences without identifiers at: see at least paragraph 0118 (of the application publication US 20200140844).
The sequences must be in computer readable form (CRF) for search.  See also MPEP 2422 for sequence compliance requirements.  Appropriate correction is required.

Reply:  Applicants’ amendments/remarks to the specification filed June 24, 2021, did not appear to address paragraph 0118 of the specification.

Claim 1 is objected to because of the following informalities:  in claim 1, the abbreviation PEI should be included in parenthesis after “polyethyleneimine” the first time that it is recited in the claims.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites CRISPR enzyme protein.  It is disclosed in the specification that CRISPR enzyme protein is an enzyme protein that can cleave or edit a target site on the genome by a CRISPR genome editing procedure and may be selected from a protein selected from the group consisting of Cas1, Cas2, Cas3, Cas4, Cas5, Cas6, Cas9, Cse1, Cse2, Cse3, Cse4, Cas5d, Cas5e, Csy1, Csy2, Csy3, Csy4, Cpf1, Csn1, Csn2, Csd1, Csd2, Cst1, Cst2, Cas5t, Csh1, Csh2, Cas5h,
Csa1, Csa2, Csa3, Csa4, Csa5, Cas5a, Csm1, Csm2, Csm3, Csm4, Csm5, Cmr1, Cmr2, Cmr3, Cmr4, Cmr5, Cmr6, dCas9 (dead Cas9), Cas9, C2c2 (Cas13a), cytidine deaminase enzyme (CDA), apolipoprotein B editing complex (APOBEC) 14, uracil glycosylase inhibitor (UGI), and activation-induced deaminase (AID) (paragraph 0024 of application publication).
	It is disclosed in the art however that the different proteins associated with CRISPR all appear to be called CRISPR-associated proteins, including csm, cmr, etc. (Haft et al. p. 0475-0476).  Therefore, it is not clear what is meant by a CRISPR enzyme protein.  Further clarification is requested.
Claim 2 recites the limitation "the CRISPR genome editing enzyme protein" in the claim.  There is insufficient antecedent basis for this limitation in the claim.  Further, claim 2 is indefinite for the reasons noted below.
Some of the proteins recited in claim 2 appear to be the same protein but under a different name.  For instance, it is known cas10 is formerly cmr2, csm1 and csx11 (Makarova et al. p. 8); however, both cmr1 and csm1 are recited in claim 2.  Cas9 is formerly known as Csn1 or Csx12 
Claim 2 recites wherein the CRISPR genome editing enzyme protein is selected from the members recited in the group of the claim.  However, not all of the proteins recited in the Markush group appear to be enzymes.  Haft et al. disclose CRISPR-associated (Cas) protein families and multiple CRISPR/Cas subtypes, where it is disclosed in Table 1 that not all the functions of the proteins recited in claim 2 are known and/or are a known domain/motif (p. 0476).  Further, claim 2 recites dCas9 (dead Cas9); however, it is unclear how dead Cas9 is an enzyme since its enzymatic activity is deactivated.  Additionally, it does not appear that CDA, APOBEC, UGI, and AID are actually CRISPR proteins.  Further clarification is requested.  
Claims 14, 19-20 are included in this rejection for the reasons similarly noted above for claim 1.
Claims 15-16, 21 are included in this rejection because they are dependent on the above claims and fail to cure their defects.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 19-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 19-21 are product claims dependent on claim 1.  The claims do not recite any additional components to the product that further limit said claims.  The recitation of an intended use (i.e. composition) in a product claim does not further limit the claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Marsha Tsay/Patent Examiner, Art Unit 1656